DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor of claims 1, 15, and 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 1 is objected to for the following: on line 10 it appears that ‘to generate an image’ should read -to generate the image-.  Correction is required.  Claims 2-4 and 8-14 are objected to by virtue of their dependency from claim 1.
5.	Claim 15 is objected to for the following: on line 12 it appears that ‘to generate an image’ should read -to generate the image-.  Correction is required.  Claims 16-20 are objected to by virtue of their dependency from claim 15.
6.	Claim 46 is objected to for the following:  on lines 1-2 it appears that ‘method of generating’ should read -method comprising generating- in order to have claim 46 fall within the statutory category of invention set forth in 35 U.S.C. 101, a process.  Claim 46 is also objected to for the following:  on line 11 it appears that ‘to generate an image’ should read -to generate the image-.  Corrections are required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obscuration component in claims 8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3, 15, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544).
As for claims 1, 15, and 46 (treating both claims 1 and 15 as the apparatus for practice of the method of claim 46), Hu in a flow cytometer apparatus for three dimensional diffraction imaging and related methods discloses/suggests the following a flow cytometer (claim 15)(Figs. 2-3: 200) comprising: a light source (claim 15) (Figs. 2-3: 202 and 204); and a light detection system configured to generate an image of particles in a sample (claims 15 and 46)/a particle analysis system configured to generate an image of particles in a sample (claim 1 and 46) (Figs. 2-3: 208, 210, 220, 230-250; paragraph 0053; paragraph 0066), comprising: a light scatter detector configured to obtain signals corresponding to structures within each particle in the sample (claims 1, 15, and 46)(Figs. 2-3: 220; paragraph 0004; paragraph 0065); a brightfield photodetector (claims 1, 15, and 46)(Figs. 2-3: 210; paragraph 0065), wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (claims 1, 15, and 46)(Fig. 2-3: 220 relative to 208 and 210:  noting optical axis from 210 to 208 is perpendicular/orthogonal to optical axis running from 206 through 208 to 220); an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (claims 1, 15, and 46)(Figs. 2-3: 208; 208 reflects towards to 210 
and transmits to 220); processor configured to generate an image of the particles in the sample based on the signals obtained by the light scatter detector and brightfield detector (claims 1, 15, and 46)(paragraph 0053 and paragraph 0066).
	As for the brightfield photodetector configured to obtain signals corresponding to the shape and size of each particle in the sample (claims 1, 15, and 46), Hu does not explicitly state this.  However, Hu demonstrates that transmitted light is detected (Fig. 3:   202 to 206 to 210) and suggests transmitted axial laser light may be detected by virtue of referring to forward scatter light ((Fig. 11) and noting that 180 degrees and 90 degrees scattered light may be detected by the scatter detector (Figs. 4A-4B: laser beam incidence, 270 and 204, relative to scatter detection by 220) with transmitted light detected by bright field detector (Figs. 4A-4B: transmitted light of 202 detected by 210; noting 4A-4B positions of laser, 270, to detect forward scattering light the laser would be coaxial with 220)).   Nevertheless, Takahashi in a method for distinguishing and sorting of cells and device therefore teaches that transmitted light data reflects morphological characteristics of cells such as size and shape and notes side-scattering light reflects characteristics of the internal structure of the cells (abstract) and teaches detecting transmitted light and blocking forward scattered light into a detector for distinguishing and sorting cells (paragraph 0111).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the brightfield photodetector configured to obtain signals corresponding to the shape and size of each particle in the sample by detecting transmitted light that reflects morphological characteristics of cells such as size and shape through the particles while blocking out forward scattered light to classify and sort cells in a sample.
	As for claim 3, Hu in view of Takahashi discloses/suggests everything as above (see claim 1).  In addition, Hu discloses that the optical adjustment component is a beam splitter (Figs. 2-3: 208).
12.	Claims 2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544) further in view of Gontin (5,844,685)-cited by applicant.
As for claim 2, Hu in view of Takahashi discloses/suggests everything as above (see claim 1).  Hu does not explicitly state that the light scatter detector is a forward scatter detector.  Hu does refer to forward scattered light ((Fig. 11) and noting that 180 degrees and 90 degrees scattered light may be detected by the scatter detector (Figs. 4A-4B: laser beam incidence, 270 and 204, relative to scatter detection by 220) with transmitted light detected by bright field detector (Figs. 4A-4B: transmitted light of 202 detected by 210; noting 4A-4B positions of laser, 270, to detect forward scattering light the laser would be coaxial with 220)).  Hu also mentions that fluorescence detection may also be performed by flow cytometers (paragraph 0003) and discloses that Hu’s flow cytometer assembly acquires elastically scattered and/or fluorescent light (paragraph 0065).  
Nevertheless, Gontin in a reference laser beam sampling apparatus discloses:  a light detection system (FIG 10A: 394) comprising: a light scatter detector (FIG 10A: 388 noting 337) being a forward scatter detector (FIGS. 10A-10B: 388: forward by directionality of light from flow cell 110A relative to light source 379); a brightfield photodetector (Fig. 10A: 391 noting 336); wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (FIG. 10A:  391 relative to 388 with 386; noting the optical axis of 391 is perpendicular/orthogonal to optical axis of 388; also FIG. 10B: 391 relative to 386 and 388); and an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (FIG. 10A-10B:  386 transmits light to 388 and reflects light to 391).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light scatter detector be a forward scatter detector in order to detect 0 angle scattered light along with axial loss via the brightfield detector to detect transmitted light in order to aid in classifying and sorting cells using transmitted light along with forward scattered light and other light such as side scattered and fluorescence light.
As for claim 4, Hu in view of Takahashi discloses/suggests everything as above (see claim 1).  Hu does not explicitly state that the optical adjustment component is a wedged beam splitter.  Nevertheless, Gontin in a reference laser beam sampling apparatus teaches using a wedged beam splitter to reduce interference from reflected beams (col. 30, lines 41-42).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical adjustment component be a wedged beam splitter to reduce interference from reflected beams through the beam splitter’s wedge angle.
As for claims 8 and 10, Hu in view of Takahashi discloses/suggests everything as above (see claim 1).  Hu is silent concerning an obscuration component positioned proximate to the light scatter detector (claim 8); wherein the obscuration component is an obscuration disc (claim 10).  Hu does refer to forward scattered light ((Fig. 11) and noting that 180 degrees and 90 degrees scattered light may be detected by the scatter detector (Figs. 4A-4B: laser beam incidence, 270 and 204, relative to scatter detection by 220) with transmitted light detected by bright field detector (Figs. 4A-4B: transmitted light of 202 detected by 210; noting 4A-4B positions of laser, 270, to detect forward scattering light the laser would be coaxial with 220)).
 Nevertheless, Gontin in a reference laser beam sampling apparatus discloses:  a light detection system (FIG 10A: 394) comprising: a light scatter detector (FIG 10A: 388 noting 337) being a forward scatter detector (FIGS. 10A-10B: 388: forward by directionality of light from flow cell 110A relative to light source 379); a brightfield photodetector (Fig. 10A: 391 noting 336); wherein the light scatter detector is positioned orthogonally with respect to the brightfield photodetector (FIG. 10A:  391 relative to 388 with 386; noting the optical axis of 391 is perpendicular/orthogonal to optical axis of 388; also FIG. 10B: 391 relative to 386 and 388); an optical adjustment component configured to transmit light to the light scatter detector and reflect light to the brightfield photodetector (FIG. 10A-10B:  386 transmits light to 388 and reflects light to 391); an obscuration component positioned proximate to the light scatter detector (claim 8) (FIGS. 10A-10B: 387a; col. 21, lines 20-24); wherein the obscuration component is an obscuration disc (claim 10)(FIG. 10B: 387a).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an obscuration component positioned proximate to the light scatter detector (claim 8) wherein the obscuration component be an obscuration disc (claim 10) in order to block any transmitted light for brightfield detection or scattered light other than forward scattered light from entering a scatter detector that detects specifically 0 angle forward scattered light.

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544) further in view of Gontin (5,844,685)-cited by applicant further in view of Petersen et al. (2016/0370294)-cited by applicant.
	As for claim 9, Hu in view of Takashi and Gontin discloses/suggests everything as above (see claim 8).  Hu in view of Takashi and Gontin are silent concerning the obscuration component being a scatter bar.  Nevertheless, Petersen in an optical detector scatter cap assembly having a removable scatter bar and methods of using the same teaches that scatter bars are used with scattered light detectors (abstract; paragraph 0014) and come in a variety of shapes and sizes depending on what is being measured (paragraphs 0029-0031).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to use a scatter bar as an obscuration component in order to separate scattered light by blocking nonscattered absorbed light for a more accurate scattered light reading by the scattered light detector.
14.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544)  further in view of Yamamoto et al. (2014/0339446)-cited by applicant.
As for claims 11, 12, and 14, Hu in view of Takahashi discloses/suggests everything as above (see claim 1).  Hu is silent concerning an obscuration component positioned proximate to the brightfield photodetector (claim 11); wherein the obscuration component is an optical aperture (claim 12); wherein the optical aperture is a pinhole (claim 14).  Nevertheless, Takahashi does teach using an obscuration component, a beam mask, proximate a detector to block light before entering a detector and the remaining detecting light being transmitted light (paragraph 0111).  And Yamamoto in a scanning image cytometer teaches having a pinhole optical aperture in front of a detector for detecting transmitted light to block forward scattered light (Fig. 4A: 36 with paragraph 0103).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an obscuration component positioned proximate to the brightfield photodetector (claim 11); wherein the obscuration component is an optical aperture (claim 12); wherein the optical aperture is a pinhole (claim 14) in order to block forward scattered light from the entering the detector to provide a more accurate measure of transmitted (absorbed) light at the brightfield detector. 
15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544) further in view of Yamamoto et al. (2014/0339446)-cited by applicant further in view of Rodriguez et al. (5,125,737)-cited by applicant.
	As for claim 13, Hu in view of Takahashi and Yamamoto discloses/suggests everything as above (see claim 12).  They are silent concerning the optical aperture being a slit.  Nevertheless, Rodriguez in a multi-part differential analyzing apparatus utilizing light scatter techniques teaches using a slit in front of an axial loss detector (Fig. 6c: 216 and 214 in front of 218).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to use a slit as an optical aperture in order to block scattered light from entering the brightfield detector for accurate transmission (absorbance) measurements.
16.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2011/0090500) in view of Takahashi et al. (2011/0177544)  further in view of Diebold et al. (2017/0268981)-cited by applicant.
As for claims 16-20, Hu in view of Takahashi discloses/suggests everything as above (see claim 15).  Hu is silent concerning the light source comprises a light beam generator component configured to generate at least a first beam of frequency shifted light and a second beam of frequency shifted light (claim 16); wherein the light beam generator component comprises an acousto-optic deflector (claim 17); wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam (claim 19); and wherein the light beam generator component is configured to generate a plurality of frequency shifted comb beams(claim 20).  However, Hu does mention that fluorescence detection may also be performed by flow cytometers (paragraph 0003) and discloses that Hu’s flow cytometer assembly acquires elastically scattered and/or fluorescent light having the light source comprising a laser (paragraph 0065; Figs. 2-3: 204).  Nevertheless, Diebold in a cell sorting using a high throughput fluorescence flow cytometer teaches having an acousto-optic deflector used with a laser light source for light beam generation wherein multiple frequency shifts are attainable (claims 16-17) (paragraph 0097; Fig. 1: 18 with 12) wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18) (paragraph 0097:  lines 6-9 and paragraph 0098: line 3; Fig. 1:  20); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam and a plurality of frequency-shifted comb beams (claims 19-20)(paragraph 0098:  lines 3-20) with angular selection of laser beams (paragraph 0098: lines 6-28) for any variety of fluorescent and/or scattered radiation response (paragraph 0171).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light source comprise a light beam generator component configured to generate at least a first beam of frequency shifted light and a second beam of frequency shifted light (claim 16); wherein the light beam generator comprises an acousto-optic deflector (claim 17); wherein the light beam generator component comprises a direct digital synthesizer (DDS) RF comb generator (claim 18); wherein the light beam generator component is configured to generate a frequency-shifted local oscillator beam (claim 19); and wherein the light beam generator component is configured to generate a plurality of frequency shifted comb beams(claim 20) in order to be able to scan across a detection region for scattered light as well as to provide differing angles and frequencies when dealing with different types of fluorescent tags in flow cytometry.
Response to Arguments
17.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 5,436,717 to Ogino (see Figs. 4 and 8:  34 and 36) and US 7,468,796 to Luther et al. (see Fig. 6)
 Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886